

FirstEnergy Corp.
Executive and Directors Incentive Compensation Plan
Restricted Stock Unit Agreement




                        Award No.:   RSUP8


                        Number of Shares Awarded:  XXX shares




Grantee:  Gary R. Leidich (per Employment Agreement dated 2/26/2008)


This Restricted Stock Unit Agreement (the “Agreement”) is entered into as of the
27th day of February 2008 between FirstEnergy Corp. and the “Grantee."  For the
purposes of this Agreement, the term “Company” or “FE” means FirstEnergy Corp.
and/or its subsidiaries, singularly or collectively.




SECTION ONE - AWARD


As of the date of this Agreement, in accordance with the FirstEnergy Corp. 2007
Incentive Plan  (the “Plan”) and the terms and conditions of this Agreement, the
Company grants to the Grantee the right to receive, at the end of the Period of
Restriction (as defined below) a number of shares common stock of the Company
(“Common Stock”) equal to number of restricted stock units set forth above (the
“Restricted Stock Units”), subject to adjustment based on FE’s performance as
described below.




SECTION TWO - GENERAL TERMS


This agreement is subject to the Plan and the following terms and conditions:


Period of Restriction


For the purposes of this Agreement, “Period of Restriction” means the period
beginning on the Date of Grant set forth above and ending on the earliest of:


 
a)
5:00 p.m. Akron Time on June 30, 2010;

 
b)
The date of the Grantee’s death;

 
c)
The date that the Grantee’s employment is terminated due to Disability (as
defined, except as otherwise provided in "409A" below, under the then
established rules of the Company or any of its subsidiaries, as the case may
be); or

 
d)
The date that the Grantee’s employment is terminated by the Company, without
Cause, prior to June 30, 2010.



In addition, to the extent described under the caption “Forfeiture” below, the
Period of Restriction will end with respect to a pro rata portion of the
Restricted Stock Units if (a) the Grantee’s employment is voluntarily
terminated, (b) the Grantee retires, or (c) the Grantee continues to be employed
by FE but ceases to be employed in an executive position during the two-year
Performance Period.  Neither the Restricted Stock Units nor the right to receive
the Common Stock issuable under the Restricted Stock Units may be sold,
transferred, pledged or assigned by the Grantee until the end of the Period of
Restriction, except as set forth in Section Three of this Agreement.

 
 

--------------------------------------------------------------------------------

 

Performance Adjusted Restricted Stock Units


If the Delivery Date (as defined below under "Delivery of Common Stock") is June
30, 2010, the actual number of shares issuable under the Restricted Stock Units
awarded pursuant to this Agreement may be adjusted upward or downward by
twenty-five percent (25%) from the base number of shares issuable under the
Restricted Stock Units (as set forth in Section One of this Agreement),
including all Dividend Equivalent, based on FE’s performance against three key
metrics.  The Committee has identified the three performance metrics as Earnings
Per Share, Safety Record, and Operational Performance Index.


FE’s performance against the three performance metrics will be evaluated, with
respect to each performance metric, by comparing the average of FE’s actual
annual performance over the two years beginning in the year of grant of this
Award to the average of the annual target performance levels established over
the same period to determine whether the Company has exceeded, met or fallen
below the target performance level for that particular performance metric. The
annual target performance level relating to each metric for each year will be
set by the Committee in February of that year. The following guidelines will be
used to adjust the number of shares issuable under the Restricted Stock Units
awarded pursuant to this Agreement:


·  
If the Company’s average annual performance meets or exceeds the average of the
target performance levels established by the Committee with respect to all three
of the performance metrics identified above, the base number of shares issuable
under the Restricted Stock Units (as set forth in Section One of this Agreement)
and all Dividend Equivalents will be increased by twenty-five percent (25%).
 

·  
If the Company’s average annual performance falls below the average of the
target performance levels established by the Committee with respect to all three
of the performance metrics identified above, the base number of shares issuable
under the Restricted Stock Units (as set forth in Section One of this Agreement)
and all Dividend Equivalents will be decreased by twenty-five percent (25%).
 

·  
If the Company’s average annual performance meets or exceeds the average of the
target performance levels established by the Committee with respect to one or
more of the performance metrics identified above, but falls below the average of
the target performance levels with respect to one or more of the other
performance metrics, the base number of shares issuable under the Restricted
Stock Units (as set forth in Section One of this Agreement) will not be
increased or decreased.  All Dividend Equivalents will be paid.



Withholding Tax


The Company shall sell shares on the open market in an amount sufficient to
satisfy federal (including FICA and Medicare), state, and/or local taxes
required by law to be withheld in connection with the grant of the Restricted
Stock Units or the delivery of shares of Common Stock subject to the Restricted
Stock Units granted under this Agreement, provided however that, pursuant to
administrative rules adopted by the Company, the Grantee may elect to have the
Company sell shares on the open market in an amount in excess of the applicable
withholding amounts required by law up to an amount not to exceed the total
federal (including FICA and Medicare), state and local  taxes that could be
payable by the Grantee in connection with the grant of the Restricted Stock
Units or the issuance of shares of Common Stock subject to the Restricted Stock
Units granted under this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

Delivery of Common Stock


The date that Shares of Common Stock shall be delivered to the Grantee (the
“Delivery Date”) shall be as follows for each specified event:


·  
June 30, 2010 if the delivery is on account of  paragraph a) of Section Two
entitled “Period of Restriction”, Grantee’s retirement, voluntary resignation,
or if the Grantee continues to be employed by FE but ceases to be employed in an
executive position during the two-year Performance Period;

 
   ·  
As soon as practicable after the Grantee’s death or Disability pursuant to
paragraphs b), c), or  d) of  Section Two entitled “Period of Restriction”.  If
employment is terminated pursuant to paragraphs b), c) or d), the Grantee will
receive a payout equal to the full number of shares granted in this Agreement
and all Dividend Equivalents earned up to the date of termination.  The payout
will not be adjusted for performance.


Upon payment of tax obligations and as soon as practicable after  the Delivery
Date, the Company shall issue to the Grantee shares of FE Common Stock under the
Restricted Stock Units.  The Company will issue a number of shares of Common
Stock equal to the number of Restricted Stock Units awarded under this
Agreement, as adjusted, less any shares withheld to cover the tax obligations in
accordance with the preceding paragraph; provided that, no fractional shares of
Common Stock will be issued under the Restricted Stock Units and any fractional
shares to which the Grantee would otherwise be entitled will be rounded up to
the next full share. All shares issued will be registered in the name of the
Grantee and will be held in safekeeping with FE.


Forfeiture


The Grantee shall forfeit all of the Restricted Stock Units and any right under
this Agreement to receive Common Stock upon the occurrence of any of the
following events before the expiration of the Period of Restriction:


·  
Termination of employment with the Company or its subsidiaries for any
reason.  Notwithstanding the foregoing, no forfeiture shall occur if termination
of employment with the Company is due to death, Disability (as defined under the
then established rules of the Company or any of its subsidiaries, as the case
may be), occurs at anytime following a Change of Control, or if the Grantee’s
employment is terminated by the Company, without Cause, prior to June 30, 2010.



·  
Any attempt to sell, transfer, pledge, or assign the Restricted Stock Units or
the right to receive the Common Stock issuable under the Restricted Stock Units
in violation of this Agreement.



If the Grantee’s employment is voluntarily terminated, or if the Grantee retires
(as defined under the then established rules of the Company or any of its
subsidiaries, as the case may be); or if the Grantee continues to be employed by
FE but ceases to be employed in an executive position during the two-year
Performance Period the Restricted Stock Units in this Agreement will be
forfeited and payable as follows, subject to Section 3.8 of the Plan:


·  
If the Grantee’s employment terminates prior to a full month after the Date of
Grant, all Restricted Stock Units and any Restricted Stock Units earned as
Dividend Equivalents will be forfeited.




 
 

--------------------------------------------------------------------------------

 

·  
If the Grantee’s employment terminates a full month or more after the Date of
Grant, the Grantee will be entitled to a prorated number of Restricted Stock
Units.  The number of shares to be prorated will be calculated as of the June
30, 2010 vesting date by multiplying the number of shares initially awarded and
all Dividend Equivalents earned through the vesting date, by the number of full
months served after the date of grant, divided by twenty-four months.  The
prorated shares will then be adjusted upward or downward by the performance
factors in accordance with the provisions under the caption “Performance
Adjusted Restricted Stock Units”, (as determined by the Compensation
Committee).  All fractional shares will be rounded up to the next full
shares.   The remaining portion of Restricted Stock Units initially granted and
all associated Dividend Equivalents will be forfeited.



Upon the occurrence of any of the above events (for which no exception has been
made as set forth above) before the expiration of the Period of Restriction, the
Restricted Stock Units shall be forfeited by the Grantee to the Company and the
Grantee’s interest in the Restricted Stock Units and the Common Stock issuable
under the Restricted Stock Units, including the right to receive Dividend
Equivalents (as defined below) shall terminate immediately in accordance with
the foregoing, unless such forfeiture is waived in the sole discretion of the
Committee.  However, any Restricted Stock Units not forfeited shall continue to
be adjusted for performance in accordance with the provisions under the caption
"Performance Adjusted Restricted Stock Units" above and shall include the right
to receive Dividend Equivalents.


Continuing Transfer Restrictions
 
Should Grantee’s employment with FE continue after expiration of the Period of
Restriction, until such time as Grantee’s employment with FE and its
subsidiaries terminates, the Grantee will not be permitted to sell, transfer,
pledge, or assign (collectively, “Transfer”) shares of Common Stock issued under
this Agreement (the “Transfer Restricted Securities”) to the extent prohibited
in this paragraph.  If Grantee is subject to the employee share ownership
guidelines established by the Committee, then Grantee may not Transfer any
Transfer Restricted Securities to the extent that Grantee’s aggregate ownership
of FE stock immediately before and after the Transfer does not meet or exceed
the ownership level that applies to Grantee under those share ownership
guidelines.  In addition, if Grantee is subject to the employee share ownership
guidelines established by the Committee, in no case may Grantee Transfer any
Transfer Restricted Securities to the extent that the Transfer, when aggregated
with all of Grantee’s other Transfers, would cause Grantee to cease to own
directly at least one-half of the Transfer Restricted Securities.  Any attempt
to Transfer any Transfer Restricted Securities in violation of the foregoing
shall be void, and FE shall not record such transfer on its books or treat any
purported transferee of the Transfer Restricted Securities as the owner of such
shares for any purpose.  The Committee may, however, in its sole discretion
waive the foregoing transfer restrictions in whole or in part.  In addition, the
Grantee will be permitted to satisfy tax withholding or income tax obligations
associated with the Restricted Stock Units as provided for under the Withholding
Tax section of this Agreement and any shares sold to satisfy withholding or
income tax obligations will not be considered to be Transfer Restricted
Securities.
 
Grantee agrees that FE may maintain custody of the certificate or certificates
evidencing the Transfer Restricted Securities until the expiration of Grantee’s
employment with FE and its subsidiaries in order to enforce the restrictions
provided in this Agreement.  Upon the termination of Grantee’s employment with
FE and its subsidiaries for any reason after (or contemporaneous with)
termination of the Period of Restriction, the Grantee’s shares will be free of
all encumbrances, provided that the Grantee has made the necessary arrangements
with FE to satisfy any withholding obligations.



 
 

--------------------------------------------------------------------------------

 

Dividend Equivalents


With respect to the Restricted Stock Units granted pursuant to this Agreement,
the Grantee will be credited on the books and records of the Company with an
amount per unit (the “Dividend Equivalent”) equal to the amount per share of any
cash dividends declared by the Board on the outstanding Common Stock of the
Company.  Such Dividend Equivalents will be credited in the form of an
additional number of Restricted Stock Units which Restricted Stock Units, from
the time of crediting, will be deemed to be in addition to and part of the base
number of Restricted Stock Units awarded in Section One for all purposes
hereunder, equal to the aggregate amount of Dividend Equivalents credited on
this Award on the respective dividend payment date divided by the average of the
high and low price per share of Common Stock on the respective dividend payment
date. Until the Period of Restriction lapses or any forfeiture of the Restricted
Stock Units occurs pursuant to the terms and conditions described above, the
Company will credit, in additional Restricted Stock Units, to the Grantee’s
Restricted Stock Unit award, an amount equal to the Dividend Equivalents in the
manner set forth above.  The Restricted Stock Units attributable to the Dividend
Equivalents will be either delivered or forfeited, as appropriate, under the
same terms and conditions under this Agreement that apply to the other
Restricted Stock Units.


Shareholder Rights


The Grantee shall have no rights as a shareholder of the Company, including
voting rights, with respect to the Restricted Stock Units until the issuance of
FE Common Stock upon expiration of the Period of Restriction.


Effect on the Employment Relationship


The Restricted Stock Units granted are voluntary and made on a one-time basis
and does not constitute a commitment to make any future awards.  Nothing in this
Agreement guarantees employment with the Company or any Subsidiary, nor does it
confer any special rights or privileges to the Grantee as to the terms of
employment.


Adjustments


In the event of any merger, reorganization, consolidation, recapitalization,
separation, liquidation, stock dividend, stock split, combination, distribution,
or other change in corporate structure of the Company affecting the Common
Stock, the Committee will adjust the number and class of securities granted
under this Agreement in a manner determined by the Committee, in its sole
discretion, to be appropriate to prevent dilution or enlargement of the
Restricted Stock Units granted under this Agreement.


Administration


1.
This Agreement is governed by the laws of the State of Ohio without giving
effect to the principles of conflicts of laws.



2.
The terms and conditions of this Award may be modified by the Committee

        (a)
In any case permitted by the terms of the Plan or this Agreement,

        (b)
with the written consent of the Grantee, or

        (c)
without the consent of the Grantee if the amendment is either not materially
adverse to the interests of the Grantee or is necessary or appropriate in the
view of the Committee to conform with, or to take into account, applicable law,
including either exemption from or compliance with any applicable tax law.


 
 

--------------------------------------------------------------------------------

 

3.
The administration of this Agreement and the Plan will be performed in
accordance with Article 3 of the Plan.  All determinations and decisions made by
the Committee, the Board, or any delegate of the Committee as to the provisions
of the Plan shall be final, conclusive, and binding on all persons.



4.
The terms of this Agreement are governed at all times by the official text of
the Plan and in no way alter or modify the Plan.



5.
If a term is capitalized but not defined in this Agreement, it has the meaning
given to it in the Plan.



6.
To the extent a conflict exists between the terms of this Agreement and the
provisions of the Plan, the provisions of the Plan shall govern.



409A
 
 
It is intended that this Agreement and the compensation and benefits hereunder
either be exempt from, or comply with, Section 409A of the Internal Revenue Code
(“Section 409A”), and this Agreement shall be so construed and administered.  In
the event that the Company reasonably determines that any compensation or
benefits payable under this Agreement may be subject to taxation under Section
409A, the Company, after consultation with the Grantee, shall have the authority
to adopt, prospectively or retroactively, such amendments to this Agreement or
to take any other actions it determines necessary or appropriate to (a) exempt
the compensation and benefits payable under this Agreement from Section 409A or
(b) comply with the requirements of Section 409A.  In no event, however, shall
this section or any other provisions of this Agreement be construed to require
the Company to provide any gross-up for the tax consequences of any provisions
of, or payments under, this Agreement and the Company shall have no
responsibility for tax consequences to Grantee (or the Grantee’s beneficiary)
resulting from the terms or operation of this Agreement.
 
 
Notwithstanding any other provision in this Agreement to the contrary,  (1) a
Grantee shall not be treated as having a termination of employment unless the
Grantee would also be treated as having a separation of service for purposes of
Section 409A, (2) a Grantee shall not be treated as having a disability unless
the Grantee would also be treated as having a disability for purposes of Section
409A.
 


SECTION THREE - TRANSFER OF AWARD
 
Neither the Restricted Stock Units nor the right to receive the Common Stock
issuable under the Restricted Stock Units are transferable during the life of
the Grantee.  Only the Grantee shall have the right to receive the Common Stock
issuable under the Restricted Stock Units, unless the Grantee is deceased, at
which time the Common Stock issuable under the Restricted Stock Units may be
received by the Grantee’s beneficiary (as designated under Article 12 of the
Plan) or by will or by the laws of descent and distribution.


FirstEnergy Corp.
By _____________________________
                   Corporate Secretary


I acknowledge receipt of this Restricted Stock Unit Agreement and I accept and
agree with the terms and conditions stated above.


________________________________
________________                                                                                          
 (Signature of Grantee)
            (Date)

 
 

--------------------------------------------------------------------------------

 
